Citation Nr: 1114292	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  The Veteran died in April 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2007, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

In December 2007 and January 2009, the Board remanded this case for further evidentiary development.

The appellant had previously been represented in this matter by Kentucky Department of Veterans Affairs.  However, in March 2009, the appellant appointed The American Legion to be her representative.

In March 2009, the appellant submitted additional evidence.  In March 2010, the appellant's representative, on the appellant's behalf, submitted a waiver of initial RO consideration for that additional evidence.  See id.

In March 2010, the Board denied the claim.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The issue of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in April 2004.  According to his death certificate, the immediate cause of death was renal failure, due to (or as a consequence of) hepatorenal syndrome, due to (or as a consequence of) cirrhosis.

2.  At the time of his death, the Veteran was not service-connected for any disabilities.  However, in March 2005, service connection was granted for accrued benefits purposes for type II diabetes mellitus (rated as 10 percent disabling) and for prostate cancer, status post brachytherapy (rated as 0 percent disabling).

3.  At the time of the Veteran's service in the Republic of Vietnam, the herbicide Agent Orange was being used, and therefore exposure is presumed.

4.  The appellant's assertions are outweighed by medical evidence of record.

5.  The weight of the evidence of record indicates that the Veteran's cause of death was not related to his in-service exposure to Agent Orange, either on a presumptive basis or otherwise, or to any other incident of service, as renal failure, hepatorenal syndrome, and cirrhosis were not shown to have manifested during service or for many years thereafter and were not otherwise shown to be related to service.

6.  The weight of the evidence of record does not establish that the Veteran's service and/or a service-connected disability caused or contributed materially or substantially to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in an August 2004 letter issued prior to the decision on appeal, and in January 2008 and February 2009 letters, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The February 2009 letter advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the February 2009 letter provided the appellant with notice of the three Hupp elements.  

Although the appellant was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the appellant. Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and nephritis or cirrhosis of the liver becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died in April 2004.  His death certificate lists the immediate cause of death as renal failure, due to (or as a consequence of) hepatorenal syndrome, due to (or as a consequence of) cirrhosis.  At the time of his death, the Veteran was not service-connected for any disabilities.  However, in March 2005, service connection was granted for accrued benefits purposes for type II diabetes mellitus (rated as 10 percent disabling) and for prostate cancer, status post brachytherapy (rated as 0 percent disabling).

The appellant contends that the renal failure which caused the Veteran's death was secondary to his service-connected type II diabetes mellitus.  She also contends that the Veteran died at such a young age because of his exposure to Agent Orange in service.

The Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of kidney and liver problems, to include renal failure, hepatorenal syndrome, and cirrhosis.  The evidence of record confirms that he served in the Republic of Vietnam from November 1967 to November 1968.  At that time, the herbicide Agent Orange was being used, and therefore exposure is presumed.

After his discharge from service, the evidence of record reflects that the Veteran was treated for a variety of medical conditions over the years, including kidney stones, chronic alcoholism, alcoholic liver disease, type II diabetes mellitus, and prostate cancer.  In late March 2004, he was admitted to the Nashville VA Medical Center for treatment for hematemesis and rectal bleeding and was discharged after nine days with a principal diagnosis of gastrointestinal bleed and secondary diagnoses of cirrhosis, alcoholism, and depression.  On April 4, 2004, he presented to the emergency room of a private hospital and was diagnosed with esophageal variceal bleeding.

On April 5, 2004, the Veteran was transferred to a second private hospital, where it was noted that he had anuric acute renal failure in the setting of spontaneous bacterial peritonitis (SBP), with hepatorenal syndrome being a consideration (though a physician noted it was unusual to see such an acute onset).  This physician also noted that he was reluctant to recommend hemodialysis for the Veteran's hepatic dysfunction because the Veteran had continued to consume alcohol.  A second physician rendered an impression of encephalopathy, acute renal failure, and ascites suggestive of SBP, and stated that it was possible that the Veteran had had worsening hepatic and renal function due to SBP combined with bacteremia/sepsis, and that it was also possible that he had hepatorenal syndrome, again with the inciting factor probably being SBP.  The Veteran passed away at this second private hospital on the afternoon of April 5, 2004.  A third physician (Dr. J.G.S.) authored the final medical note and discharge summary and listed the Veteran's cause of death as renal failure, end stage cirrhosis, esophageal varices bleeding, and SBP.  He noted that the Veteran's history of alcohol abuse led to end stage cirrhosis with recent esophageal bleeding and that the initial workup showed acute renal failure (likely hepatorenal syndrome).  He also noted that as the Veteran's condition deteriorated, hemodialysis was discussed but was not a medium- or long-term option due to his advanced liver disease and persistent alcohol abuse.

In an August 2007 letter, Dr. J.G.S. stated that the Veteran's history of diabetes had caused some sub clinical problems with his kidney function prior to his final illness.  He also stated that the Veteran's primary cause of death was renal failure, and opined that therefore his diabetes (diabetic nephropathy) could have contributed to his death.

At the September 2007 Travel Board hearing, the appellant's representative conceded that renal failure, hepatorenal syndrome, and cirrhosis are not on the list of Agent Orange presumptive diseases.  Her representative also discussed an Internet article related to hepatorenal syndrome and argued that this disorder could be caused by more than one factor.

In a March 2008 letter, Dr. J.G.S. clarified that he met the Veteran on the date of his death and treated him only on that date.  Dr. S. stated that in order to assess the connection between the Veteran's diabetes and his renal failure (the primary cause of death), one would have to have more "longitudinal" renal function data (noting that renal failure from diabetes is a chronic process and occurs over many years), and he acknowledged that he did not have that data since he was not involved in the Veteran's long-term care.  He further stated that if one could show that the Veteran had a history of significant and progressive chronic renal failure (with no other clear cause for such), then one could argue that the Veteran's diabetes probably (more than 50% probability) contributed meaningfully to the timing of his acute renal failure and death.  (Emphasis in original)  To clarify this emphasis, Dr. S. noted that because the Veteran's liver disease was "end-stage," his life expectancy would have been limited by his alcoholic liver disease regardless of whether he had diabetic nephropathy, and as a result the Veteran probably would not have lived more than several more months or a few years at the most, as evidenced by the Veteran's multiple bleeding esophageal varices, hepatic encephalopathy, and large ascites prior to his final hospital admission.

In September 2008, a VA physician reviewed the claims file and opined that the Veteran's death was less likely as not (less than 50/50 probability) caused by or a result of diabetes.  She noted that the Veteran died from acute renal failure, gastrointestinal bleed, and cirrhosis, and stated that while diabetes can certainly contribute to development of chronic renal insufficiency (and may have in the Veteran's case), it is not a cause of acute kidney injury (AKI).  She pointed out that the Veteran had an acute dramatic rise in serum creatinine in the days immediately leading up to his death (with a BUN/cr of 1.4 on March 29 and 4.4 on April 4) and stated that this was unlikely to be caused by diabetes.

In a March 2009 statement, Dr. B.J.B. stated that diabetes contributes to the damage of kidneys and kidney failure can lead to death.

After reviewing the entire record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  Renal failure, hepatorenal syndrome, and cirrhosis are not disabilities that are recognized by VA as being related to Agent Orange, and therefore they are not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); 72 Fed. Reg. 32,395 (2007).  In addition, renal failure, hepatorenal syndrome, and cirrhosis were not shown to have manifested during service or for many years thereafter and were not otherwise shown to be related to service.

The Board recognizes that the statements from the appellant, Dr. J.G.S., Dr. B.J.B., and the VA examiner appear to provide conflicting opinions regarding the etiology of the disorders leading to the Veteran's death.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In the November 2010 joint motion, the parties instructed the Board to reconsider the competency of the appellant's lay statements regarding any relationship between the Veteran's service-connected disabilities and his in-service Agent Orange exposure and the cause of his death in light of Davidson and Jandreau (both cited to above).

As seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  The present case differs from Davidson and Jandreau in that the appellant is asserting an etiology that is not readily apparent to a lay observer.  

The appellant contends that the renal failure which caused the Veteran's death was secondary to his service-connected type II diabetes mellitus.  She also contends that the Veteran died at such a young age because of his exposure to Agent Orange in service.  Neither of these contentions involves an etiology that is observable to a lay person.  These assertions involve aspects of the endocrine and genitourinary systems and are not capable of observation through the senses.

Here, there is no indication that the appellant has had any medical training.  She has not claimed to have a degree in medicine.  She has not claimed to have taken and/or completed any courses in nursing.  She has not claimed to have any experience in the medical field.  As such, her statements are considered lay evidence.  She is competent to testify as to symptoms she is able to observe, and she is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the appellant is offering her opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves renal failure, end stage cirrhosis, esophageal varices bleeding, and SBP.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the appellant's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, the private physicians who treated the Veteran at the time of his death noted in his terminal treatment records that he had anuric acute renal failure in the setting of SBP, that it was possible that he had had worsening hepatic and renal function due to SBP combined with bacteremia/sepsis, that it was also possible that he had hepatorenal syndrome incited probably by SBP, and that his history of alcohol abuse led to end stage cirrhosis with recent esophageal bleeding and also acute renal failure (likely hepatorenal syndrome).  The August 2007 and March 2008 opinions by Dr. J.G.S. employed language such as "could have."  The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  The Board finds that Dr. S's statements are too speculative to be probative, especially in light of the fact that he admitted to being unfamiliar with the Veteran's medical history.  As such, his opinions are entitled to little, if any, probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  Finally, the March 2009 statement by Dr. B.J.B. does not pertain directly to the Veteran in this case and is therefore entitled to no probative value.

On the other hand, the VA physician in September 2008 reviewed the claims file, considered all of the Veteran's VA and private medical records, and provided adequate reasoning and bases for the opinion that the Veteran's death was less likely as not (less than 50/50 probability) caused by or a result of diabetes.  The VA physician did not employ speculative language and opined directly on the Veteran's situation.  Thus, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the September 2008 VA opinion outweighs the August 2007 and March 2008 opinions by Dr. J.G.S., the March 2009 statement by Dr. B.J.B., and the assertions of the appellant.

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter, and were not otherwise shown to be related to service.  The diseases which caused the Veteran's death cannot be presumptively service-connected based upon in-service exposure to Agent Orange.  Furthermore, there is a lack of probative evidence that a service-connected disability materially contributed to or accelerated death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused either by his service connected diabetes or by his exposure to Agent Orange.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of a nexus, and her statements are outweighed by the September 2008 VA opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


